Citation Nr: 1729776	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  04-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date prior to September 21, 2001 for the grant of service connection for left hemiparesis of the upper and lower extremities, to include whether there is clear and unmistakable error (CUE) in the May 31, 1989 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1987 and from January to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2007 the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  In March 2012, the Veteran was informed that the VLJ before whom she testified was no longer with the Board, and she was afforded the opportunity to request a new hearing before the Board.  The Veteran did not respond to this correspondence, nor has she requested a hearing at any time since, the Board will therefore assume she does not wish to have an additional Board hearing.

These matters were previously before the Board in December 2007, September 2009, and May 2012.  The Board remanded the claims so that the Veteran could receive corrective notice, so that the RO could request that she provide a complete list of all alleged factual and/or legal errors in the Mary 1990 rating decision, and to allow the RO to adjudicate a pending issue that was deemed inextricably intertwined with the issues before the Board.


FINDINGS OF FACT

1.  The Veteran filed an informal claim for service connection for upper and lower left extremity hemiparesis on September 6, 2001.
2.  The May 1990 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 21, 2001, for the grant of service connection for upper and lower left hemiparesis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The May 1990 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Earlier Effective Date

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on CUE, or by a claim to reopen based upon new and material evidence.

The Board finds that the Veteran is not entitled to an effective date earlier than September 21, 2001 for service connection for left upper and lower hemiparesis. 

In a June 2003 rating decision the Veteran was granted service connection for left upper extremity hemiparesis and left lower extremity hemiparesis.  The effective date was September 21, 2001, the date of receipt of the claim.  The grant was based on a VA examination, service treatment records (STRs), and post-service VA medical records.  The Veteran appealed the assigned effective date in a timely filed notice of disagreement.  The Veteran requested an effective date earlier that September 21, 2001, specifically the date for which she was granted service connection for multiple sclerosis.

The first formal or informal claim for service connection for left upper and lower extremity hemiparesis is the September 2001 statement in support of a claim submitted by the Veteran in which she discusses having "total weakness to her entire left side of her body" which was also described as causing pain.  The record contains no statements or correspondence from the Veteran dated prior to September 2001 indicating that she was seeking entitlement to VA benefits for left upper and lower extremity hemiparesis.

An earlier effective date is also not warranted based on the date entitlement to the benefit arose.  The Board acknowledges the Veteran's contention that the record contains evidence establishing the presence of left upper and lower extremity hemiparesis prior to receipt of the her claim, however, 38 C.F.R. § 3.400(b) is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377 (1999).  Moreover, as the Veteran did not file her claim within one year of separation from active duty in June 1988, an effective date of July 1, 1988, the date following her separation from active service, is not warranted.  38 C.F.R. § 3.400(b)(2)(i).

Therefore, the Board finds that entitlement to an effective date earlier than September 21, 2001 for left upper and lower extremity hemiparesis is not warranted.

III.  Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Board finds that the Veteran's claim cannot prevail.  The May 1990 rating decision was not clearly and mistakably erroneous.  For one, the correct facts, as they were known at the time, were before the RO in May 1990.  At the time of the May 1990 rating decision, the RO had access to the Veteran's complete service treatment records, and post-service medical records which included the August 1989 diagnosis of multiple sclerosis and complaints of weakness in the left upper and lower extremities.  The Veteran contends that the complaints of left upper and lower extremity weakness were not taken into consideration in the May 1990 rating decision.  However, the RO specifically acknowledged the medical records with complaints of left side weakness and considered these complaints as part of the award of service connection for multiple sclerosis.  Therefore, the Veteran's contention does not meet the criteria for CUE.  Again, a claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.

In light of the above, the Board finds that the correct facts were before the RO at the time of the May 1990 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied.  Thus, the claim for CUE cannot prevail, and the Veteran's appeal must be denied.


ORDER

Entitlement to an earlier effective date prior to September 21, 2001 for the grant of service connection for left hemiparesis of the upper and lower extremities, to include whether there is clear and unmistakable error (CUE) in the May 31, 1989 rating decision, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


